Appellant urges that he be granted a rehearing because of his having absented himself from the court room for a short time while certain motions made by his attorney were being argued. The matter was presented to the court for the first time in appellant's motion for new trial, and was not discussed by us in our former opinion at any length. Our statutes, Art. 837 Cow. C. P., sets out the grounds upon which a new trial shall be granted. We find nothing therein nor in any decision by this court holding that one who is upon bond during his trial and who voluntarily absents himself from the court room while his attorney is arguing a motion, and who in nowise makes known the fact of his absence to the court during the trial, and who does not show that such absence was without the consent of his counsel or the court, and who waits until after the conclusion of the court and the rendition of a verdict against him, — can then thereafter successfully seek in motion for new trial to take advantage of his own act. For this court to lay down any such doctrine would be to invite efforts on the part of men charged with crime, who are on bond, to absent themselves from court rooms without the knowledge of the court, and after failing to give the trial judge an opportunity to again go over the matters, of any, which had taken place during the absence of the defendant, and thus obviate any possibility of injury, and then by showing upon motion for new trial the fact of such absence, undo the result obtained, no matter how much expense and loss to the State. We do not believe such proposition to be sound and decline to announce it as the law. At the time our statute which requires the accused to be present in court during his trial, was passed it was the law of this State that when the trial began, if the accused was on bond, his bond became at once functus officio and he was, thereafter, in custody of the sheriff as much as if he had never been on bond. It would be manifestly wrong in principle and in any application, to permit the State to take charge and custody of one accused of crime and then deprive him of the power of being present when any step was taken in his said trial. The statute in question was not passed for the purpose of enabling parties accused of crime to use it as a means of evading the consequences of trials or of delaying justice. Since the passage of the statute above referred to, our merciful law has been changed so as to enable *Page 635 
persons charged with crime and on bond at the time their cases are called for trial, — to remain under the bond during the trial and until its conclusion. They are no longer taken charge of and kept in custody by the sheriff until after the trial but are free to go when and where they please until a jury's verdict is rendered against them. According to the testimony offered by appellant in this case, it shows that he voluntarily left the court room and went about his business and returned when he got ready, and that when he walked into the court room his attorney was presenting some dilatory motions. Neither appellant nor his attorney communicated to the court in any way the fact that appellant had not been present during all of the time, and there is no showing that the fact of his failure to be there was observed or was known to any officer of the court.
Being of opinion that the motion is without merit, same will be overruled.
Overruled.